Name: Commission Regulation (EEC) No 1808/85 of 28 June 1985 amending Regulation No 282/67/EEC on detailed rules on intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 169/76 Official Journal of the European Communities 29 . 6 . 85 COMMISSION REGULATION (EEC) No 1808/85 of 28 June 1985 amending Regulation No 282/67/EEC on detailed rules on intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 26 (3) thereof, Whereas Article 7a, paragraph 1 , of Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 3647/84 (4), provides for a special premium for certain rape seed low in glucosinolates, presented for intervention during the 1984/85 marketing year ; whereas this premium should be maintained for the 1985/86 marketing year, although at a lower level in order to avoid abnormal sales into intervention and consequent disruption of usage by processsors ; Whereas Article 7 of Regulation No 282/67/EEC provides that increases or reductions are to be made in the intervention price paid for seed which is not of standard quality ; whereas, in view of the price deve ­ lopments during the 1984/85 marketing year, the increases and reductions set out in Annex I to Regula ­ tion No 282/67/EEC should be altered : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Article 7a ( 1 ):  'marketing years 1983/84 and 1984/85' is replaced by 'marketing year 1985/86' ;  'a premium of 2,5 ECU' is replaced by 'a premium of 1,25 ECU'. 2. In part I of Annex I, '0,045 ECU' is replaced by '0,055 ECU'. 3 . In part II of Annex I, '0,055 ECU' is replaced by '0,065 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No 177, 30. 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. 0 OJ No L 151 , 13 . 7. 1967, p. 1 . (4) OJ No L 335, 22. 12. 1984, p . 59 .